Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8-11, & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Application 2010/0243530 to Marchand [hereinafter Marchand ‘530].
Regarding Claim 1, Marchand ‘530 teaches a catalyst composition with a support loaded with an active metal (e.g. Group VIII or VIB)(p. 2, para. [0018]) including cobalt or nickel (p. 3, para. [0031]), molybdenum (p. 3, para. [0029]), a phosphorous component (p.3, para. [0018]) and a cyclic ester compound having the formula described in instant Claim 1 (propylene carbonate). (p. 5, para. [0080]). 
Marchand teaches a heterocyclic additive generally, but is silent on whether it fills 75% of the pore volume (i.e. the general condition of a cyclic ester compound is disclosed but the amount filling the pore volume is not measured).
However, Marchand teaches that multiple impregnations with the heterocyclic compound may be undertaken to reach its goal of phosphorous impregnation. (Marchand ‘530, p. 5, para. [0083]).  Although the prior art does not specify a particular value, a person of ordinary skill would expect that immersing the catalyst precursor in successive impregnation steps would fully wet all pores of the catalyst precursor. A person of ordinary skill in the art at the time of filing could determine the optimum number of wetting steps necessary to impregnate the catalyst.  As to the limitation of “having been dried but not calcined” such a limitation is merely a product by process claim, because no structural features are implied by the claim, it carries no patentable weight.   Although Marchand discloses phosphorus in its catalyst, there is no indication found that phosphorous will affect the novel and material characteristics of the compound.  Thus Marchand’s composition is said to contain an additive which “consists essentially of” a heterocyclic additive.  The intended use of the composition will not give rise to allowable subject matter absent a structural difference. Because Marchand teaches that the catalyst composition would be obvious, the activity of the catalyst (e.g. high activity) is inherent to the composition. 
Regarding Claim 2, Marchand ‘530 does not disclose the presence of hydrocarbon oil on the catalyst. (e.g. it is absent).
Regarding Claim 3, the catalyst is treated by hydrogen. (p. 5, para. [0088]). 
Regarding Claim 4, the active metals may be cobalt, nickel, molybdenum, or tungsten. (p. 4, para. [0055]). 
Regarding Claim 5, the metal component may be present in the range of 5 to 35% by weight, within the range claimed. (p. 2, para. [0030]). 
Regarding Claim 8, the additive is propylene carbonate. (p. 5, para. [0080]).
Regarding Claim 9, cobalt or nickel can be present in the amount of 1 to 10%, within the claimed range, and tungsten or molybdenum can be present in the amount of 5 to 35%, also within the claimed range. (p. 2, para. [0030-0031] & p. 3, para. [0032]).
Regarding Claim 10, the active metal(s) are incorporated onto the support by a solution. (p. 3, para. [0037]).  Marchand teaches an embodiment in which the cobalt, molybdenum, and phosphorus is added in a single solution to the support material. (p. 7, para. [0099]), dried (p. 8, para. [0107]), and impregnated. (Id.)  The precursor may be dried but not calcined (i.e. dried or calcined variants are disclosed). (p. 4, para. [0059].) The cyclic ester compound meeting the formula CxHnNyOz, where x is 3 or larger, y is 0-3, z is 0-3, and n is the number of hydrogen atoms needed to fill the valence (propylene carbonate) in incorporated onto the support. (p. 5, para. [0076] & [0080]).
Marchand teaches a heterocyclic additive generally, but is silent on whether it fills 75% of the pore volume (i.e. the general condition of a cyclic ester compound is disclosed but the amount filling the pore volume is not measured).
However, Marchand teaches that multiple impregnations with the heterocyclic compound may be undertaken to reach its goal of phosphorous impregnation. (Marchand ‘530, p. 5, para. [0083]). Although the prior art does not specify a particular value, a person of ordinary skill would expect that immersing the catalyst precursor in successive impregnation steps would fully wet all pores of the catalyst precursor. A person of ordinary skill in the art at the time of filing could determine the optimum number of wetting steps necessary to impregnate the catalyst. The intended use of the composition will 
Regarding Claim 11, the catalyst is treated with hydrogen. (p. 5, para. [0088]).
Regarding Claim 13, a composition made by the process is disclosed. (p. 2, para. [0014]).
Regarding Claim 14, the use of the catalyst in hydrotreating is disclosed. (p. 10, para. [0134]).
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2010/0243530 to Marchand [hereinafter Marchand ‘530] as applied to Claim 11, above and further in view of  U.S. Patent Application 2010/0236988 to Gabrielov, et al [hereinafter Gabrielov '988].
Regarding Claim 12, Marchand teaches drying the catalyst support subsequent to metals impregnation and prior to additive addition. (p. 3, para. [0046]).  However, no value for volatiles is given.
Gabrielov ‘988 teaches that the volatiles content of the metal impregnation should be controlled such that the volatiles content does not exceed 20wt.% LOI, significantly overlapping the claimed range of 3–20% LOI. (Gabrielov '988, p. 6, para. [0063]). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to dry the catalyst, as taught Marchand ‘530, to a degree disclosed in Gabrielov ‘988, as it is disclosed as being critical to the process resulting in higher catalytic activity. (Gabrielov ‘988, p. 6, para. [0062]). 
Regarding Claim 15, cobalt or nickel can be present in the amount of 1 to 10%, within the claimed range, and tungsten or molybdenum can be present in the amount of 5 to 35%, also within the claimed range. (p. 2, para. [0030-0031] & p. 3, para. [0032]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 14/248,391 in view of U.S. Patent Application 2010/0243530 to Marchand [hereinafter Marchand ‘530]. Although the claims at issue are not identical, they are not patentably distinct from each other because Marchand teaches a heterocyclic additive generally, but is silent on whether it fills 75% of the pore volume (i.e. the general condition of a cyclic ester compound is disclosed but the amount filling the pore volume is not measured). However, Marchand teaches that multiple impregnations with the heterocyclic compound may be undertaken to reach its goal of phosphorous impregnation. (Marchand ‘530, p. 5, para. [0083]). Although the prior art does not specify a particular value, a person of ordinary skill would expect that immersing the catalyst precursor in successive impregnation steps would fully wet all pores of the catalyst precursor. A person of ordinary skill in the art at the time of filing could determine the optimum number of wetting steps necessary to impregnate the catalyst. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.